SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the order of the District Court is hereby AFFIRMED and the cause is REMANDED to the District Court for further proceedings.
Plaintiffs appeal from the District Court’s denial of their motion for a preliminary injunction. The parties are involved in a related proceeding in New York state court contesting the management of the Hindu Temple Society. Plaintiffs claim that some of the state court actions violate the First Amendment and seek an injunc*494tion effectively enjoining defendants from acting in accordance with the orders of the state court. We assume familiarity with the facts of the case.
The District Court concluded that it must abstain under Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669(1971). Hindu Temple Soc’y of N. Am. v. Supreme Court, 335 F.Supp.2d 369, 370-72 (E.D.N.Y.2004). The Court specifically determined that there were no material factual disputes that warranted an evidentiary hearing, and found that “the state proceedings offer an adequate forum in which plaintiffs can press all of the claims raised here.” Id. at 379. This appeal followed.
We review de novo a district court’s decision to abstain under Younger. Diamond “D” Constr. Corp. v. McGowan, 282 F.3d 191, 197 (2d Cir.2004). As we stated there, “Younger abstention is required when three conditions are met: (1) there is an ongoing state proceeding; (2) an important state interest is implicated in that proceeding; and (3) the state proceeding affords the federal plaintiff an adequate opportunity for judicial review of the federal constitutional claims.” Id. at 198. It is undisputed that there is an ongoing state proceeding here. For substantially the reasons stated by the District Court, we conclude that the other two prongs are met as well. We further conclude that none of the potential exceptions to the Younger rule apply in this case.
In deciding to abstain, the District Court acknowledged the “important First Amendment concerns raised by plaintiffs.” Hindu Temple Soc’y, 335 F.Supp.2d at 370. We too appreciate the complicated and compelling First Amendment interests at stake in this litigation. Nonetheless, Younger abstention is predicated on “the notion of ‘comity,’ that is, a proper respect for state functions,” Younger, 401 U.S. at 44, 91 S.Ct. 746, and we are confident that the state court can appropriately address the questions raised in this case. Accordingly, we follow the District Court in deferring to the state court to resolve these questions.
We have considered plaintiffs’ claims and found them to be without merit. We hereby AFFIRM the order of the District Court and REMAND the cause to the District Court for further proceedings.